      


 1
 2
 3
 4
 5
 6
 7
                                    UNITED STATES DISTRICT COURT
 8                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 9
10
         MITCHELL NELSON,                                 Case No. C18-251 RSM
11
                      Plaintiff,                          ORDER GRANTING MOTION FOR
12                                                        SUMMARY JUDGMENT
13                        v.

14       BOEING INC., et al.,
15                    Defendants.
16
17            This matter comes before the Court on Defendant Boeing Company’s Motion for
18
     Summary Judgment. Dkt. #30. Plaintiff Mitchell Nelson opposes. Dkt. #35. Neither party has
19
     requested oral argument. For the reasons stated below, the Court GRANTS Boeing’s Motion
20
     and dismisses all of Mr. Nelson’s claims against all Defendants.
21
22                                         I.      BACKGROUND

23            Plaintiff Mitchell Nelson was hired by Boeing as an Interior Fabrication and Assembly
24
     Mechanic C in 2011 and is still in the same position today. Dkt. #31-1 (“Nelson Dep.”) at 61:9-
25
     24; 270:1-2; see also Dkt #31-2 at 2 (establishing job title); Dkt #31-6 at 2 (establishing starting
26
27   year). In this position, Mr. Nelson is “responsible for assembling interior components of

28   aircrafts… [such as] the housing for the stow bins where people put their luggage on the 777



     ORDER GRANTING MOTION FOR SUMMARY JUDGMENT - 1
      

     airplane.” Dkt. #73 (“Cummins Decl.”), ¶ 5. Mr. Nelson’s compensation has never decreased.
 1
 2   Nelson Dep. at 270:3-8.

 3          Mr. Nelson alleges that he was sexually assaulted by a female coworker named Michele
 4
     Hooper in the first week of November 2016. He first reported this incident to Boeing HR on
 5
     June 12, 2017, with further detail on June 13, 2017. See Dkt. #31-3 at 2 and Dkt. #31-5 at 3.
 6
 7   Mr. Nelson told HR in an email that while he was in the employee break area Ms. Hooper

 8   “walked up to Mr. Nelson grabbed both of his nipples, pinched them extremely hard and then
 9   proceeded to twist them for 3 to 4 seconds.” Dkt. #31-5 at 3. She then, according to Mr.
10
     Nelson, “made a nasty face and said ‘how do you like it” twice. Id. She allegedly turned to
11
     employee Norman Zyskowski who was sitting next to the two of them and said “it’s your turn,”
12
13   to which he replied “I don’t think so, if you do that to me my wife will be in the HR office

14   tomorrow morning and you will most likely lose your job.” Id. Ms. Hooper then left the room.
15          Mr. Nelson wrote HR in that email that he immediately reported to his manager Michael
16
     Cummins about this incident, asking to lift his shirt to show his nipples and asking Mr.
17
     Cummins to interview Mr. Zyskowski as a witness. Id. Mr. Cummins allegedly refused to look
18
19   at Mr. Nelson’s nipples or to interview Mr. Zyskowski and told Mr. Nelson two days later that

20   he was not going to talk with Ms. Hooper or HR about the incident. Id.
21
            On December 16, 2016, there was some kind of incident between Mr. Nelson and
22
     Michele Hooper. Mr. Nelson’s characterization of this incident in a June 14, 2017, email to HR
23
24   is as follows, written in the third person:

25                  Mr. Nelson saw Michele Hooper vacuuming around her work area
                    as she normally did before going home. Mr. Nelson noticed
26                  Michele Hooper had walked 18’ across the Fab Area to vacuum
27                  next to him (Never before or after has Michele Hooper done this).
                    Mr. Nelson proceeded to lean over his work station to finish
28                  potting the last inserts…. Suddenly, Mr. Nelson felt a hard object



     ORDER GRANTING MOTION FOR SUMMARY JUDGMENT - 2
      

                    being shoved up his rectum with unbearable force (He was wearing
 1
                    loose fitting basketball shorts to work that day). Mr. Nelson let out
 2                  a loud piercing yell as he was going backwards very fast,
                    hyperextending his back and came down on his right foot extended
 3                  out and crooked. Mr. Nelson looked at Michele Hooper holding the
                    vacuum hose with the 2’ extension in both of her hands yelling
 4
                    “Did You See what I Did to Him, Did You See What I Did To
 5                  Him) [sic]. Mr. Nelson at this point in time was in so much pain he
                    told Michele Hooper, “TO GET THE HELL AWAY FROM ME
 6                  NOW.” Boeing employee Michele Hooper put the vacuum hose
 7                  away, took her backpack and left the building. Mr. Nelson in pain
                    walked down to his team lead’s office where he found him –
 8                  Bradley Lovell and told him what had just happen [sic]. Bradley
                    said he heard Mr. Nelson’s yell all the way to his desk.
 9
10   Dkt. #31-5.

11          On December 19, 2016, Nelson sought medical treatment at Boeing for the incident.
12   Nelson Dep. at 137:23-140:15; Dkt. #31-2. Physician/provider notes from this visit indicates
13
     that Mr. Nelson presented with “right low back pain…. Associated with his reaction to having a
14
     female co-worker ‘goose’ him with the wand end of a hose at work on 12/16/16 as he was
15
16   leaning over a work table to finish potting an insert.” Dkt. #31-2 at 3.

17          Mr. Nelson reported this incident to HR several months later in June of 2017, along with
18
     the first incident. Nelson’s reports were sent to Boeing’s EEO department, MacKenzie Watson
19
     was assigned as investigator. Dkt. #33 (“Watson Decl.”) ¶¶ 2-3).
20
            Ms. Watson met with Mr. Nelson on June 19, 2017, and he signed a statement after their
21
22   discussion. Nelson Dep. at 173:3-18; Dkt. #31-6. In his statement, Mr. Nelson: (1) identified

23   Mr. Zyskowski as the only witness to the alleged nipple twisting incident with Ms. Hooper in
24
     November 2016; and (2) identified Mr. Lovell as the only person in his area, other than himself
25
     and Ms. Hooper, when the alleged vacuum hose incident occurred on December 16, 2016. Dkt.
26
27   #31-6. Mr. Nelson stated that, although the vacuum hose was on the outside of his shorts, Ms.

28   Hooper was able to insert the hose about an inch or so into his rectum. Id.



     ORDER GRANTING MOTION FOR SUMMARY JUDGMENT - 3
      

            After her initial meeting with Mr. Nelson, Ms. Watson interviewed eight other
 1
 2   witnesses—including Hooper, Zyskowski, Lovell, and Cummins—and took their statements.

 3   Dkt. #31-7, (“Watson Dep.”) at 21:1-22:10.
 4
            On June 20, 2017, Mr. Zyskowski gave Ms. Watson a statement. Watson Dep. at 37:2-
 5
     17; Watson Decl. at ¶ 4. Mr. Zyskowski’s statement indicated that he “can’t recall ever seeing
 6
 7   Michelle [sic] Hooper approach Mitchell Nelson and grab his nipples and twist them,” and that

 8   “I would be lying if I told you I saw any physical touching between them at any time because I
 9   didn’t.” Dkt. #31-8 at 2; see also Dkt. #31-9. However, Mr. Zyskowski also stated that “I do
10
     remember an incident where Hooper was saying something and she turned to me and I told her
11
     that my wife wouldn’t appreciate that but I don’t recall the whole incident that led me to tell her
12
13   that.” Dkt. #31-8 at 2.

14          The next day, Ms. Watson took a statement from Mr. Lovell, including the following: “I
15   did not witness Hooper stick a hose up his butt and I have never witnessed Hooper make any
16
     kind of physical contact with Nelson . . . . I don’t remember Nelson yelling out in pain, but he
17
     yells all the time so if he did it wouldn’t be out of the ordinary.” Dkt. #31-10.
18
19          On July 7, 2017, Ms. Watson took a statement from Michael Cummins. Dkt. #31-13.

20   Essentially, Mr. Cummins says he was never told about the nipple twisting incident, but that he
21
     was told by Mr. Nelson about the vacuum wand incident. Mr. Nelson then talked to Ms.
22
     Hooper, believed her when she said she accidentally bumped into him while vacuuming, and
23
24   “didn’t bring HR in because I figured she bumped him and he was exaggerating.” Id. at 2.

25          On July 10, 2017, Ms. Watson took a statement from Michele Hooper. Watson Decl. ¶
26   6. Hooper stated:
27
                    I never twisted Nelson’s nipples. I would never touch him like that.
28                  I would never do that to anyone. He is lying. . . . At the end of my



     ORDER GRANTING MOTION FOR SUMMARY JUDGMENT - 4
      

                   shift on December 16, 2017 I was vacuuming like I do every day…
 1
                   Nelson was running around his table and he crossed paths with me
 2                 and bumped into me and the flexible part of the vacuum hose. My
                   back was to him when he bumped into me so I have no idea what
 3                 he was doing prior and I didn’t see him coming and when he
                   bumped into me I said “I am sorry” and he said “ow my lower
 4
                   back.” I had the hard part of the vacuum hose with the extender
 5                 pointed down in front of me which was away from Nelson. . . . It
                   isn’t possible that I shoved a vacuum hose up his ass.
 6
 7   Dkt. #31-11 at 2.

 8          Michele Hooper also accused Mr. Nelson of violating Boeing’s sexual harassment
 9   policy, stating in her declaration, “Nelson has talked about his 11 inch cock for years and has
10
     said ‘it’s sooooo big.’ . . . Nelson has bragged to Gary Hedstrom and Bunckleman [sic] about
11
     when he had sex with his wife he made her bleed.” Id.
12
13          That same day, Ms. Watson took a statement from the health care provider who saw Mr.

14   Nelson on December 19, 2016. That care provider stated “[h]e told me that a female coworker
15   jokingly hit him on the butt with a vacuum hose and it startled him and caused him to aggravate
16
     his back and knee. . . . I don’t remember him ever saying she had inserted the hose into his
17
     rectum.” Dkt. #31-14 at 2.
18
19          On or about July 11, 2017, Ms. Watson took a statement from Nicole Bunkelman, in

20   which she corroborated Ms. Hooper’s allegations: “[Nelson] told me on multiple occasions that
21
     he has a 11 ¾ inches long penis and that he goes for hours and makes his wife bleed when he
22
     has sex with her.” Dkt. #31-12.
23
24          Ms. Watson followed up with Mr. Nelson on July 12, 2017. Nelson Dep. at 180:22-

25   181:13. Mr. Nelson signed a statement admitting that he had “jok[ed] about how big I am” with
26   coworkers, that he had said “11 inches or 10 inches,” and that “I said one time that my wife and
27
28



     ORDER GRANTING MOTION FOR SUMMARY JUDGMENT - 5
      

     I were having sex, maybe without lubrication, and she had to go to the doctor because she was
 1
 2   bleeding.” Dkt. #31-15.

 3          During the course of the investigation, Ms. Watson collected statements from coworker
 4
     witnesses who indicated that Mr. Nelson often exaggerates, talks “bullshit,” or “is full of shit.”
 5
     See Dkt. #30 at 9 (citing witness statements above).
 6
 7          On July 24, 2017, Ms. Watson issued a sixteen-page report that summarized the

 8   evidence she reviewed and her findings. Dkt. #31-20. In her report, Watson concluded there
 9   was no evidence to substantiate Mr. Nelson’s claims of sexual assault. See id. In addition, Ms.
10
     Watson concluded that Mr. Nelson discussing his penis and the fact that his wife had bled after
11
     sex had violated Boeing Procedure PRO-4332 (“Workplace and Sexual Harassment”), which
12
13   provides, in part, that “[e]xamples of conduct that may violate this procedure include, but are

14   not limited to the following: . . . sexually explicit language.” Id.; see Dkt. #31-21 at 4-5
15   (Boeing PRO-4332)). Ms. Watson concluded that Michael Cummins’ failure to report Mr.
16
     Nelson’s allegations to EEO in December 2016 violated Boeing PRO-4332. Dkt. #31-20 at 12.
17
     Ms. Watson’s supervisor, David Wuerch, reviewed and approved Watson’s investigative report
18
19   and conclusions. Watson Dep. at 8:14-16; Dkt. #31-22 (“Wuerch Dep.”) at 16:1-9.

20          Boeing then issued written warnings (also called Corrective Action Memos or “CAMs”)
21
     to Nelson and Cummins. Watson Dep. at 15:8-16. Boeing issued Mr. Cummins a CAM for his
22
     failure to report Nelson’s allegation to the HR or EEO department. Watson Dep. at 15:17-25;
23
24   Watson Decl. ¶¶ 16-17. Mr. Nelson’s CAM stated:

25                  It has been determined that you made offensive comments that
                    were sexual in nature while in the workplace. The Company deems
26                  your actions to be unacceptable and in violation of the Company’s
27                  expectations as set forth in PRO-1909, Administration of
                    Employee Corrective Action and PRO-4332, Workplace and
28                  Sexual Harassment.



     ORDER GRANTING MOTION FOR SUMMARY JUDGMENT - 6
      


 1
                      …
 2
                      You are required to complete Gender Sensitivity Training… and
 3                    must register for it within thirty (30) days. Further violations or
                      retaliation by actions, word, or behavior, will result in a review for
 4
                      additional employee corrective action, up to and including
 5                    discharge.

 6   Dkt. #31-23 at 2. Although violations of PRO-4332 “usually result in time off from work,”
 7
     Boeing did not require Mr. Nelson to take time off from work. See Nelson Dep. at 231:8-24.
 8
             Mr. Nelson filed this action on February 16, 2018, against Defendant Boeing and
 9
10   Defendant Michael Cummins alleging violations of Title VII of the Civil Rights Act. Dkt. #1.

11           Mr. Nelson submits in this case an affidavit dated August 14, 2017, from “Tampatha”
12   Mitchell, a coworker, indicating that she heard “Michelle” come out of the break room and blurt
13
     out “I just pinched and twisted Mitches [sic] nipples then walked up to Norm and said your [sic]
14
     next.” Dkt. #35-19.1 Ms. Mitchell does not indicate when she heard this statement. Mr. Nelson
15
16   also submits a declaration of Robert Sampson suggesting that Mr. Cummins frequently lies, has

17   also made sexual comments in the workplace, and generally suggesting that Boeing threatens
18
     witnesses and silences the truth. Dkt. #35-22.
19
                                                  II.      DISCUSSION
20
         A. Legal Standard
21
22            Summary judgment is appropriate where “the movant shows that there is no genuine

23   dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.
24
     R. Civ. P. 56(a); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986). Material facts are
25
     those which might affect the outcome of the suit under governing law. Anderson, 477 U.S. at
26
27
     1
       Although the declaration says “my name is Tampatha,” Nelson testified at his deposition that he wrote the
28   declaration and likely mistyped her name, which he believes is Tabitha, but she was still willing to sign it. Dkt.
     #38-1 at 255:17-256:21.


     ORDER GRANTING MOTION FOR SUMMARY JUDGMENT - 7
      

     248. In ruling on summary judgment, a court does not weigh evidence to determine the truth of
 1
 2   the matter, but “only determine[s] whether there is a genuine issue for trial.” Crane v. Conoco,

 3   Inc., 41 F.3d 547, 549 (9th Cir. 1994) (citing Federal Deposit Ins. Corp. v. O’Melveny &
 4
     Meyers, 969 F.2d 744, 747 (9th Cir. 1992)).
 5
            On a motion for summary judgment, the court views the evidence and draws inferences
 6
 7   in the light most favorable to the non-moving party. Anderson, 477 U.S. at 255; Sullivan v. U.S.

 8   Dep't of the Navy, 365 F.3d 827, 832 (9th Cir. 2004). The Court must draw all reasonable
 9   inferences in favor of the non-moving party. See O’Melveny & Meyers, 969 F.2d at 747, rev’d
10
     on other grounds, 512 U.S. 79 (1994). However, the nonmoving party must make a “sufficient
11
     showing on an essential element of her case with respect to which she has the burden of proof”
12
13   to survive summary judgment. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

14       B. Analysis
15              1. Title VII Claim of Discrimination
16
            Title VII prohibits discrimination against an employee or an applicant for employment
17
     on the basis of race, color, religion, sex, or national origin. 42 U.S.C. § 2000e–2(a). To prevail
18
19   on a Title VII discrimination claim for disparate treatment, a plaintiff must establish a prima

20   facie case by presenting evidence that “gives rise to an inference of unlawful discrimination.”
21
     Cordova v. State Farm Ins. Co., 124 F.3d 1145, 1148 (9th Cir. 1997); see also McDonnell
22
     Douglas Corp. v. Green, 411 U.S. 792, 802 (1973). A plaintiff can establish a prima facie case
23
24   through direct evidence or through circumstantial evidence via the burden shifting framework

25   set forth in McDonnell Douglas. Metayer v Chassman, 504 F.3d 919, 931 (9th Cir. 2007).
26          Under McDonnell Douglas, the plaintiff carries the initial burden of establishing a prima
27
     facie case. McDonnell Douglas, 411 U.S. at 802. To do so, the plaintiff must show that (1) he
28



     ORDER GRANTING MOTION FOR SUMMARY JUDGMENT - 8
      

     belongs to a protected class; (2) he performed his job satisfactorily; (3) he experienced an
 1
 2   adverse employment action; and (4) similarly situated individuals outside his protected class

 3   were treated more favorably, or other circumstances surrounding the adverse employment
 4
     action give rise to an inference of discrimination. Hawn v. Executive Mgmt., Inc., 615 F.3d
 5
     1151, 1156 (9th Cir. 2010). If the plaintiff is able to meet this test, the burden shifts to the
 6
 7   employer to articulate a legitimate, nondiscriminatory reason for its action. Once the employer

 8   does so, the plaintiff is required to introduce evidence sufficient to “raise a triable issue of
 9   material fact” to show that the employer’s explanation is a pretext for intentional discrimination.
10
     Id. at 1155.
11
              Boeing first questions whether Mr. Nelson can point to suffering any qualifying adverse
12
13   employment action. “For claims of disparate treatment under Title VII, an adverse employment

14   action is one that ‘materially affects the compensation, terms, conditions, or privileges of
15   employment.’” Campbell v. Hawaii Dep't of Educ., 892 F.3d 1005, 1012 (9th Cir. 2018).
16
              It is undisputed that Mr. Nelson retains the same job title as the one he held before the
17
     above incidents with Ms. Hooper. He has not had any change to his benefits or pay. Instead,
18
19   Mr. Nelson alleges the following adverse employment actions: intentional mishandling of his

20   investigation, intimidation, bad-mouthing, involuntary transfer from his work station,
21
     assignment of disproportionate work, being given a Corrective Action Memo (“CAM”), threats
22
     of further discipline, and being put on a “Zero Tolerance List.” See Dkt. #1.2
23
24            Boeing argues that the CAM is “insufficient to constitute an adverse employment action

25   because it did not significantly change his employment status and was based on his admitted
26
27   2
      The Court notes that Mr. Nelson’s Complaint repeatedly refers to “discriminatory-retaliatory” treatment. See, e.g.,
     Dkt. #1 at 3. Although Mr. Nelson is conflating two separate claims, which have different legal standards, in an
28   abundance of caution the Court will consider all allegedly adverse employment actions under both his
     discrimination and retaliation claims.


     ORDER GRANTING MOTION FOR SUMMARY JUDGMENT - 9
      

     improper behavior. Dkt. #30 at 15 (citing Sanchez v. California, 90 F. Supp. 3d 1036, 1056-57
 1
 2   (E.D. Cal. 2015) (finding that “[w]ritten warnings and performance improvement plans are not

 3   adverse employment actions where they do not materially affect the terms and conditions of
 4
     employment”); Cozzi v. Cty. of Marin, 787 F. Supp. 2d 1047, 1061 (N.D. Cal. 2011) (finding
 5
     that written warning could not constitute negative employment action because it did not result in
 6
 7   a significant change in employment status, and was based on admitted behavior)).

 8          The Court is troubled by Boeing’s argument, based on citation to Sanchez and Cozzi,
 9   supra, that a CAM or similar written warning can never constitute an adverse employment
10
     action. Here, the CAM in question included a requirement that Mr. Nelson complete gender
11
     sensitivity training by a certain deadline. Interpreted in the light most favorable to Mr. Nelson,
12
13   the Court reads this as saying he could be fired for failing to attend this training. This strikes

14   the Court as placing an additional term or condition on Mr. Nelson’s employment. The CAM
15   also states that further violations will result in a review for “additional corrective action, up to
16
     and including discharge.” This could easily be seen by a fact-finder as changing Mr. Nelson’s
17
     employment status, bringing him one step closer to termination. The Court notes that the
18
19   written warnings in Cozzi did not require training by a set deadline but did threaten termination

20   for additional violations. See 787 F. Supp. 2d at 1054. Sanchez similarly involved written
21
     warnings that did not require training by a deadline but could be seen as the first step in a
22
     disciplinary process. 90 F. Supp. 3d at 1056-57. In any event, Boeing is correct that the CAM
23
24   here was explicitly based on Mr. Nelson’s behavior unrelated to the two incidents with Ms.

25   Hooper. Even if Mr. Nelson were to make a prima facie case of discrimination, Boeing would
26   have a legitimate basis for this adverse employment action, and Mr. Nelson has been unable to
27
     introduce evidence sufficient to raise a triable issue of material fact to show that the Boeing’s
28



     ORDER GRANTING MOTION FOR SUMMARY JUDGMENT - 10
      

     explanation for why it issued this CAM is actually a pretext for intentional discrimination
 1
 2   against Mr. Nelson based on his gender. Mr. Nelson’s arguments to the contrary are purely

 3   speculative.
 4
            The Court’s decision need not turn on whether the CAM is an adverse employment
 5
     action. Boeing also argues that “even if the investigation and resulting written warning could
 6
 7   constitute an adverse employment action here… Nelson cannot prevail because he has no

 8   evidence that any similarly situated woman was treated differently.” Dkt. #30 at 15. This is
 9   required for Mr. Nelson to establish a prima-facie case and survive summary judgment. Boeing
10
     points to the declaration of Ms. Watson, the investigator, who states that she conducted her
11
     investigation in the same manner she would for a complaint made by a female employee. Id.
12
13          Although Ms. Watson’s word alone is thin evidence, Mr. Nelson does not present any

14   evidence to rebut this argument. His belief that he was treated differently than a female
15   employee in how the investigation was conducted is entirely unsupported by, e.g., explicitly
16
     discriminatory statements or references to investigations from claims brought by female
17
     comparators. Mr. Nelson relies on pure speculation, presented in his briefing in a jumbled
18
19   narrative form. If he is instead arguing that the results of the investigation were different

20   because he is a man, the Court finds that no reasonable juror could find that Boeing’s
21
     conclusions from the investigation were discriminatory based on this record, given that every
22
     known witness to the incidents in question flatly denied Mr. Nelson’s allegations of sexual
23
24   assault, and given that Mr. Nelson’s CAM was based on his own admitted sexually explicit

25   discussions of his penis and sex with his wife. The Court is persuaded by the analysis in the
26   cases cited by Boeing where the court dismissed claims where the plaintiff employee failed to
27
     identify comparators who were treated more favorably. See Dkt. #30 at 16 – 17 (citing Osborne
28



     ORDER GRANTING MOTION FOR SUMMARY JUDGMENT - 11
      

     v. Boeing Co., No. 15-0223, 2015 WL 4430985, at *3 (W.D. Wash. 2015); Salas v. Indep. Elec.
 1
 2   Contractors Inc., Nos. 11-1748, 12-0277, 2013 WL 1898249, at *8 (W.D. Wash. May 7, 2013);

 3   and Stallworth v. Seattle Sch. Dist. No. 1, No. 09-0203, 2013 WL 822400, at *3 (W.D. Wash.
 4
     Mar. 6, 2013)).      Given all of the above, the Court dismisses Mr. Nelson’s claims of
 5
     discrimination in violation of Title VII against all Defendants.
 6
 7                2. Title VII Claim of Hostile Work Environment

 8          To establish a hostile work environment claim, the plaintiff must show: 1) he was
 9   subjected to verbal or physical conduct because of his race, color, or gender; 2) the conduct was
10
     unwelcome; and 3) the conduct was sufficiently severe or pervasive to alter the conditions of
11
     the plaintiff’s employment and create an abusive work environment. See, e.g., Ellison v. Brady,
12
13   924 F.2d 872, 875-76 (9th Cir. 1991); Hosea v. Donley, 584 Fed. App’x 608, 611 (9th Cir.

14   2014) (citation omitted); see also Harris v. Forklift Systems, Inc., 510 U.S. 17, 20 (1993);
15   Vasquez v. County of Los Angeles, 349 F.3d 634, 642 (9th Cir. 2004).
16
            Although neither party addresses it in briefing, Mr. Nelson does allege in his Complaint
17
     that he was subjected to a “Hostile work Environment” where “Boeing Management and their
18
19   surrogates bad-talked Mr. Nelson to Mr. Nelson’s co-workers…” Dkt. #1 at 8. However, the

20   Court has reviewed the pleading, the briefing, and the remainder of the record and concludes
21
     that Mr. Nelson has failed to plead that the alleged hostile work environment was because of his
22
     gender, failed to make a sufficient showing at summary judgment of the same, and failed to
23
24   make a sufficient showing that the bad-talking was sufficiently severe or pervasive to alter the

25   conditions of his employment. This claim, to the extent that it is even brought by Mr. Nelson, is
26   dismissed.
27
                  3. Title VII Claim of Retaliation
28



     ORDER GRANTING MOTION FOR SUMMARY JUDGMENT - 12
      

            A plaintiff can establish a prima facie case of retaliation under Title VII by showing
 1
 2   that: 1) he engaged in a protected activity; 2) he suffered an adverse employment action; and 3)

 3   there was a causal link between the protected activity and the adverse employment action. Ray
 4
     v. Henderson, 217 F.3d 1234 (9th Cir. 2000).        “The antiretaliation provision protects an
 5
     individual not from all retaliation, but from retaliation that produces an injury or harm.”
 6
 7   Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 67, 126 S. Ct. 2405, 165 L. Ed. 2d 345

 8   (2006). A “plaintiff must show that a reasonable employee would have found the challenged
 9   action materially adverse, which in this context means it well might have dissuaded a
10
     reasonable worker from making or supporting a charge of discrimination.” Id. at 68 (citations
11
     omitted).
12
13          Mr. Nelson argues that many if not all the same actions above that were discriminatory

14   were also in retaliation for his sexual assault/harassment claim against Ms. Hooper. In his
15   deposition, Mr. Nelson alleged the following retaliatory actions: (1) his workload increased
16
     when he was told by Michael Cummins that he had to finish double the number of panels he
17
     normally needed to complete (Nelson Dep. at 211:6-24); (2) he was moved to another area
18
19   (from working on the 777 airplane to the 787 airplane) (Id. at 217:11-22); (3) he was told by his

20   new manager in the 787 area, Bruce Tucker, that he was put on a “zero tolerance list” (Id. at
21
     221:21-223:22); (4) he received a CAM for his comments about his penis size and having sex
22
     with his wife (Id. at 225:6-9); and (5) he was “bad-mouthed” by people saying negative things
23
24   about him and being coached to make false statements to the investigator (Id. at 235:15-20).

25          Boeing argues these allegations cannot constitute adverse employment actions because
26   there is evidence that the increase in workload applied to Mr. Nelson’s entire group and was set
27
     before Mr. Nelson filed his HR complaint, see Dkt. #30 at 21-22; because Mr. Nelson has not
28



     ORDER GRANTING MOTION FOR SUMMARY JUDGMENT - 13
      

     shown that his transfer from working on the 777 to the 787 aircraft resulted in a change in his
 1
 2   working conditions and because such transfers were routine, id. at 23 (citing Sillars v. Nevada,

 3   385 F. App’x 669, 671 (9th Cir. 2010); because the CAM and threat of zero tolerance would not
 4
     dissuade a reasonable worker from making a charge of discrimination and were based on a
 5
     legitimate, non-retaliatory reasons; and because Mr. Nelson has presented no evidence, just his
 6
 7   own vague speculation, as to the alleged bad-mouthing. The Court agrees with this analysis.

 8          In Response, Mr. Nelson challenges these arguments based almost entirely on his own
 9   speculation. As the Court believes only the CAM comes close to an adverse employment
10
     action, the Court will focus on Mr. Nelson’s explanations for that action. He states “[i]t was
11
     never me but co-workers who were making jokes about my penis something that was
12
13   uncomfortable for me and that I put a stop too [sic] and in no job I have ever worked at my

14   entire life have I ever been previously in that situation.” Dkt. #35 at 14. Mr. Nelson maintains
15   that “[t]hese quick surfacing complaints” only came about after he brought his own complaint to
16
     HR, and that the delay itself was suspicious. Id. Mr. Nelson argues that Ms. Watson erased the
17
     context of his statement and put a false context in its place. Id.
18
19          Although his coworkers may have first reported his sexually explicit comments after

20   being prompted by an HR investigator, Mr. Nelson’s CAM is based on admitted behavior that,
21
     given the statements provided to Boeing by two witnesses and Mr. Nelson himself, clearly
22
     violated Boeing’s policy on sexually explicit language in the workplace. Further, the standard
23
24   for an adverse employment action in a Title VII retaliation claim is different than in a

25   discrimination claim. Although this CAM might have changed the terms of conditions of Mr.
26   Nelson’s employment, as stated above, the Court finds that it did not produce an injury or harm
27
     and Mr. Nelson has failed to make a “sufficient showing,” see Celotex, supra, that his CAM
28



     ORDER GRANTING MOTION FOR SUMMARY JUDGMENT - 14
      

     would have dissuaded a reasonable worker from making the charge of discrimination.3 Taking
 1
 2   the facts in the light most favorable to Mr. Nelson, the remainder of the employment actions

 3   cited by Mr. Nelson also are not adverse in the sense that they would have dissuaded a
 4
     reasonable employee from making or supporting a charge of discrimination, and Boeing has
 5
     demonstrated a legitimate purpose for each, except the bad-mouthing. Although Mr. Nelson
 6
 7   fails to present sufficient evidence of bad-mouthing and coaching to make false statements, the

 8   Court notes that his allegations of generic bad-mouthing cannot constitute a basis for a
 9   retaliation claim. See Hardage v. CBS Broad. Inc., 427 F.3d 1177, 1189 (9th Cir. 2005),
10
     amended by 433 F.3d 672 (9th Cir. 2006), and 436 F.3d 1050 (9th Cir. 2006). Without an
11
     adverse employment action, Mr. Nelson’s retaliation claims fail.
12
13                                                III.     CONCLUSION

14            Having reviewed the relevant briefing, attached declarations, and the remainder of the
15   record, the Court hereby finds and ORDERS that Defendant Boeing Company’s Motion for
16
     Summary Judgment (Dkt. #30) is GRANTED. All of Plaintiff’s claims are DISMISSED. This
17
     case is CLOSED.
18
19            DATED this 12th day of April 2019.

20
21
22
                                                           A
                                                           RICARDO S. MARTINEZ
                                                           CHIEF UNITED STATES DISTRICT JUDGE
23
24
25   3
       The Court notes Mr. Nelson’s statement in his brief: “I have a lot of Heavy evidence that demonstrates exactly
     what really goes on at Boeing to present to the Honorable Court at trial. In selecting what out of everything to
26   respond to what Boeing wrote about me saying I have no evidence and no case I don’t want to bombard this motion
     with an overload of attachments in an inefficient manner but I also do not want to provide so little that Boeing can
27   say I haven’t presented any evidence to support my claims, I want to demonstrate that I AM telling the Truth and I
     do have real evidence that supports my claims and give my Word to the to the [sic] Honorable Court in good faith
28   that there is much more behind what I am presenting just for this Motion.” The Court cannot consider unpresented
     evidence and must make its determination based on the record before it.


     ORDER GRANTING MOTION FOR SUMMARY JUDGMENT - 15
